EXHIBIT 10.2

JOINDER AGREEMENT

Dated: As of September 28, 2006
Effective: As of September 28, 2006

Reference is hereby made to a certain loan arrangement by and among (a) SILICON
VALLEY BANK, a California corporation with its principal place of business at
3003 Tasman Drive, Santa Clara, California 95054, and with a loan production
office located at One Newton Executive Park, Suite 200, 2221 Washington Street,
Newton, Massachusetts 02462 (the “Bank”) and (b) CALIPER LIFE SCIENCES, INC., a
Delaware corporation with its chief executive office at 68 Elm Street,
Hopkinton, Massachusetts 01748 (“Caliper”) and NOVASCREEN BIOSCIENCES
CORPORATION, a Delaware corporation with its chief executive office at 68 Elm
Street, Hopkinton, Massachusetts 01748 (“NovaScreen”)(Caliper and NovaScreen
are, hereinafter, individually and collectively, the “Existing Borrower”),
evidenced by that certain Loan and Security Agreement dated as of August 9,
2006, by and among Bank and Existing Borrower (as may be amended from time to
time, the “Loan Agreement”). All capitalized terms used herein without
definitions shall have the meanings given such terms in the Loan Agreement.


1.             JOINDER TO LOAN AGREEMENT.  EACH OF THE UNDERSIGNED, XENOGEN
CORPORATION (F/K/A CALIPER HOLDINGS, INC.), A DELAWARE CORPORATION (“XENOGEN”),
AND XENOGEN BIOSCIENCES CORPORATION, AN OHIO CORPORATION (“XBC”) (XENOGEN AND
XBC, EACH A “NEW BORROWER,” AND, TOGETHER WITH THE EXISTING BORROWER, JOINTLY,
SEVERALLY, INDIVIDUALLY AND COLLECTIVELY, THE “BORROWER”), HEREBY JOINS THE LOAN
AGREEMENT AND EACH OF THE LOAN DOCUMENTS, AND AGREES TO COMPLY WITH AND BE BOUND
BY ALL OF THE TERMS, CONDITIONS AND COVENANTS OF THE LOAN AGREEMENT AND LOAN
DOCUMENTS, AS IF IT WERE ORIGINALLY NAMED A “BORROWER” THEREIN.  WITHOUT
LIMITING THE GENERALITY OF THE PRECEDING SENTENCE, EACH NEW BORROWER AGREES THAT
IT WILL BE JOINTLY AND SEVERALLY LIABLE, TOGETHER WITH THE EXISTING BORROWER,
FOR THE PAYMENT AND PERFORMANCE OF ALL OBLIGATIONS AND LIABILITIES OF THE
BORROWER UNDER THE LOAN AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE
OBLIGATIONS. EACH NEW BORROWER HEREBY APPOINTS CALIPER AS AGENT FOR ALL PURPOSES
UNDER THE LOAN AGREEMENT, INCLUDING WITH RESPECT TO REQUESTING CREDIT EXTENSIONS
PURSUANT TO THE LOAN AGREEMENT. EACH BORROWER HEREUNDER SHALL BE OBLIGATED TO
REPAY ALL CREDIT EXTENSIONS MADE PURSUANT TO THE LOAN AGREEMENT, REGARDLESS OF
WHICH BORROWER ACTUALLY RECEIVES SAID CREDIT EXTENSION, AS IF EACH BORROWER
HEREUNDER DIRECTLY RECEIVED ALL CREDIT EXTENSIONS.


2.             SUBROGATION AND SIMILAR RIGHTS.  EACH BORROWER WAIVES ANY
SURETYSHIP DEFENSES AVAILABLE TO IT UNDER THE CODE OR ANY OTHER APPLICABLE LAW. 
EACH BORROWER WAIVES ANY RIGHT TO REQUIRE BANK TO: (I) PROCEED AGAINST ANY
BORROWER OR ANY OTHER PERSON; (II) PROCEED AGAINST OR EXHAUST ANY SECURITY; OR
(III) PURSUE ANY OTHER REMEDY.  BANK MAY EXERCISE OR NOT EXERCISE ANY RIGHT OR
REMEDY IT HAS AGAINST ANY BORROWER OR ANY SECURITY IT HOLDS (INCLUDING THE RIGHT
TO FORECLOSE BY JUDICIAL OR NON-JUDICIAL SALE) WITHOUT AFFECTING ANY BORROWER’S
LIABILITY.  NOTWITHSTANDING ANY OTHER PROVISION OF THE LOAN AGREEMENT OR OTHER
LOAN DOCUMENTS, EACH BORROWER IRREVOCABLY WAIVES ALL RIGHTS THAT IT MAY HAVE AT
LAW OR IN EQUITY (INCLUDING, WITHOUT LIMITATION, ANY LAW SUBROGATING BORROWER TO
THE RIGHTS OF BANK UNDER THE LOAN AGREEMENT) TO SEEK CONTRIBUTION,
INDEMNIFICATION OR ANY OTHER FORM OF REIMBURSEMENT FROM ANY OTHER BORROWER, OR
ANY OTHER PERSON NOW OR HEREAFTER PRIMARILY OR SECONDARILY LIABLE FOR ANY OF THE
OBLIGATIONS, FOR ANY PAYMENT MADE BY BORROWER WITH RESPECT TO THE OBLIGATIONS IN
CONNECTION WITH THE LOAN AGREEMENT OR OTHERWISE AND ALL RIGHTS THAT IT MIGHT
HAVE TO BENEFIT FROM, OR TO PARTICIPATE IN, ANY SECURITY FOR THE OBLIGATIONS AS
A RESULT OF ANY PAYMENT MADE BY BORROWER WITH RESPECT TO THE OBLIGATIONS IN
CONNECTION WITH THE LOAN AGREEMENT OR OTHERWISE.  ANY AGREEMENT PROVIDING FOR
INDEMNIFICATION, REIMBURSEMENT OR ANY OTHER ARRANGEMENT PROHIBITED UNDER THIS
SECTION SHALL BE NULL AND VOID.  IF ANY PAYMENT IS MADE TO A BORROWER IN
CONTRAVENTION OF THIS SECTION, SUCH BORROWER SHALL HOLD SUCH PAYMENT


--------------------------------------------------------------------------------





IN TRUST FOR BANK AND SUCH PAYMENT SHALL BE PROMPTLY DELIVERED TO BANK FOR
APPLICATION TO THE OBLIGATIONS, WHETHER MATURED OR UNMATURED.


3.             GRANT OF SECURITY INTEREST.  TO SECURE THE PROMPT PAYMENT AND
PERFORMANCE OF ALL OF THE OBLIGATIONS, EACH NEW BORROWER HEREBY GRANTS TO THE
BANK A CONTINUING LIEN UPON AND SECURITY INTEREST IN ALL OF SUCH NEW BORROWER’S
NOW EXISTING OR HEREAFTER ARISING RIGHTS AND INTEREST IN THE COLLATERAL, WHETHER
NOW OWNED OR EXISTING OR HEREAFTER CREATED, ACQUIRED, OR ARISING, AND WHEREVER
LOCATED, INCLUDING, WITHOUT LIMITATION, ALL OF SUCH NEW BORROWER’S ASSETS
(EXCLUDING INTELLECTUAL PROPERTY); AND ALL SUCH NEW BORROWER’S BOOKS RELATING TO
THE FOREGOING AND ANY AND ALL CLAIMS, RIGHTS AND INTERESTS IN ANY OF THE ABOVE
AND ALL SUBSTITUTIONS FOR, ADDITIONS, ATTACHMENTS, ACCESSORIES, ACCESSIONS AND
IMPROVEMENTS TO AND REPLACEMENTS, PRODUCTS, PROCEEDS AND INSURANCE PROCEEDS OF
ANY OR ALL OF THE FOREGOING. EACH NEW BORROWER FURTHER COVENANTS AND AGREES THAT
BY ITS EXECUTION HEREOF IT SHALL PROVIDE ALL SUCH INFORMATION, COMPLETE ALL SUCH
FORMS, AND TAKE ALL SUCH ACTIONS, AND ENTER INTO ALL SUCH AGREEMENTS, IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO THE BANK THAT ARE REASONABLY DEEMED
NECESSARY BY THE BANK IN ORDER TO GRANT A VALID, PERFECTED SECURITY INTEREST TO
THE BANK IN THE COLLATERAL. EACH NEW BORROWER HEREBY AUTHORIZES BANK TO FILE
FINANCING STATEMENTS, WITHOUT NOTICE TO BORROWER, WITH ALL APPROPRIATE
JURISDICTIONS IN ORDER TO PERFECT OR PROTECT BANK’S INTEREST OR RIGHTS
HEREUNDER, INCLUDING A NOTICE THAT ANY DISPOSITION OF THE COLLATERAL, BY EITHER
THE BORROWER OR ANY OTHER PERSON, SHALL BE DEEMED TO VIOLATE THE RIGHTS OF THE
BANK UNDER THE CODE.


4.             REPRESENTATIONS AND WARRANTIES.  EACH NEW BORROWER HEREBY
REPRESENTS AND WARRANTS TO BANK THAT ALL REPRESENTATIONS AND WARRANTIES IN THE
LOAN DOCUMENTS MADE ON THE PART OF EXISTING BORROWER ARE TRUE AND CORRECT ON THE
DATE HEREOF WITH RESPECT TO SUCH NEW BORROWER, WITH THE SAME FORCE AND EFFECT AS
IF SUCH NEW BORROWER WERE NAMED AS “BORROWER” IN THE LOAN DOCUMENTS IN ADDITION
TO EXISTING BORROWER.


5.             DELIVERY OF DOCUMENTS.  EACH NEW BORROWER HEREBY AGREES THAT THE
FOLLOWING DOCUMENTS SHALL BE DELIVERED TO THE BANK PRIOR TO OR CONCURRENTLY WITH
THIS AGREEMENT, EACH IN FORM AND SUBSTANCE SATISFACTORY TO THE BANK:


A.                                   A CERTIFICATE OF THE SECRETARY OF SUCH NEW
BORROWER WITH RESPECT TO CERTIFICATE OF INCORPORATION, BY-LAWS, INCUMBENCY AND
RESOLUTIONS AUTHORIZING THE EXECUTION AND DELIVERY OF THIS AGREEMENT;


B.                                     A CERTIFICATE OF THE SECRETARY OF EACH
EXISTING BORROWER WITH RESPECT TO RESOLUTIONS AUTHORIZING THE EXECUTION AND
DELIVERY OF THIS AGREEMENT;


C.                                     A CERTIFICATE OF THE SECRETARY OF STATE
OF DELAWARE OF A RECENT DATE AS TO HOLDING’S EXISTENCE AND GOOD STANDING;


D.                                    A CERTIFICATE OF THE SECRETARY OF STATE OF
OHIO OF A RECENT DATE AS TO XBC’S EXISTENCE AND GOOD STANDING;


E.                                      THE RESULTS OF UCC SEARCHES WITH RESPECT
TO THE COLLATERAL INDICATING NO LIENS OTHER THAN PERMITTED LIENS AND OTHERWISE
IN FORM AND SUBSTANCE SATISFACTORY TO THE BANK;


F.                                      A PERFECTION CERTIFICATE;


G.                                     A SECURITIES ACCOUNT CONTROL AGREEMENT;


--------------------------------------------------------------------------------





 


H.                                    A LEGAL OPINION OF NEW BORROWER’S COUNSEL
(AUTHORITY AND ENFORCEABILITY), IN FORM AND SUBSTANCE ACCEPTABLE TO BANK;


I.                                         EVIDENCE OF INSURANCE (ON ACORD 27
FORM, AND ACORD 25S FORM); AND


J.                                        SUCH OTHER DOCUMENTS AS THE BANK MAY
REASONABLY REQUEST.


6.             COUNTERSIGNATURES. THIS AGREEMENT SHALL BECOME EFFECTIVE ONLY
WHEN IT SHALL HAVE BEEN EXECUTED BY BORROWER AND BANK.

[The remainder of this page is intentionally left blank]


--------------------------------------------------------------------------------




 

This Agreement is executed as a sealed instrument under the laws of the
Commonwealth of Massachusetts as of the date first written above.

NEW BORROWER:

 

 

 

XENOGEN CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title

 

 

 

 

 

XENOGEN BIOSCIENCES CORPORATION

 

 

 

 

By:

 

 

Name:

 

 

Title

 

 

 

 

 

EXISTING BORROWER:

 

 

 

 

CALIPER LIFE SCIENCES, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title

 

 

 

 

 

NOVASCREEN BIOSCIENCES CORPORATION

 

 

 

 

By:

 

 

Name:

 

 

Title

 

 

 

 

 

BANK:

 

 

 

SILICON VALLEY BANK

 

 

 

 

By:

 

 

Name:

 

 

Title

 

 


--------------------------------------------------------------------------------